ALLOWABILITY NOTICE
Claims 1-19 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Lin (US PGPUB No. 2012/0026018), Bulusu et al. (US PGPUB No. 2011/0154103), Yip et al. (US PGPUB No. 2011/0167243), Baumann et al. (US PGPUB No. 2013/0334897), Beckett et al. (US PGPUB No. 2006/0168367), Takahashi et al. (CN-1747064-A), You (KR-20100064158-A), Erny et al. (WO-2005069591-A1), Koybayashi (JP-2011258283-A1), Jin et al. (CN-108345808-A) [as cited in 892 dated 1/7/2022], Bonajoe et al. (CN-1790290-B1) [as cited in 892 dated 1/7/2022], Kraus et al. (US PGPUB No. 2020/0285737) [as cited in 892 dated 1/7/2022], Jamieson et al. (US PGPUB No. 2007/0039060) [as cited in 892 dated 1/7/2022], Argoeti et al. (US PGPUB No. 2020/0274894) [as cited in 892 dated 1/7/2022], Jiang et al. (US PGPUB No. 2020/0334064) [as cited in 892 dated 1/7/2022], Senoo et al. (US PGPUB No. 2019/0237148) [as cited in 892 dated 1/7/2022], Bovenzi et al. ("Towards identifying OS-level anomalies to detect application software failures", IEE, doi: 10.1109/IWMN.2011.6088494, 2011, pp. 71-760) [as cited in 892 dated 1/7/2022], IP.com ("On chip and off-core engine based dynamically programmable trigger for advanced processor performance analysis", IP.com, IPCOM000257920D, March 23, 2019, pages 1-6) [as cited in 892 dated 1/7/2022], Shim (US Patent No. 9,870,837) [as cited in 892 dated 1/7/2022], Song (US PGPUB No. 2015/0255168) [as cited in 892 dated 1/7/2022], Lundberg (US PGPUB No. 2014/0361828) [as cited in 892 dated 1/7/2022], Lee et al. (US PGPUB No. 2015/0357051) [as cited in 892 dated 1/7/2022] and IPCOM ("Method and Apparatus for Partial Re- programmability of a One-Time Programmable Fuse Array", IP.com, IPCOM00018657D, August 6, 2009, pages 1-5) [as cited in 892 dated 1/7/2022], Yoon et al. (US PGPUB No. 2014/0082438) [as cited in 892 dated 1/7/2022], Luo et al. (CN 108089630 A) [as cited in 892 dated 1/7/2022], Broutin et al. (FR 3047348 A1) [as cited in 892 dated 1/7/2022] and HIROYUKI (JP 2011258283 A) [as cited in 892 dated 1/7/2022], Choi et al. ("A Study of ESMTC (Enterprise Security Management System Based on Threshold Classification)") [as cited in 892 dated 1/7/2022], IEEE, doi: 10.1109/ICISA.2012.6220971, 2012, pp. 1-6) [as cited in 892 dated 1/7/2022], Noel et al. ("Correlating intrusion events and building attack scenarios through attack graph distances", IEEE, doi: 10.1109/CSAC.2004.11, 2004, pp. 350-359) [as cited in 892 dated 1/7/2022] and Yarng et al. ("Profiling cyber attacks using alert regression profiles", IEEE, doi: 10.1109/GLOCOM.2003.1258479, 2003, pp. 1456-1460 vol.3) [as cited in 892 dated 1/7/2022], do not alone or in combination teach the recited features of independent claims 1, 10 and 14. For example, a quantity of clock cycles is counted in response to an event and while counting this quantity a pausing can occur in response to a determination of a voltage event or a fuse array access. Subsequently after the counting, the predefined event is analyzed for a threshold and if met, the circuit is temporarily disabled while ensuring that the memory device can still receive commands. These features along with the other recited features of independent claims 1, 10 and 14 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        June 14, 2022